Citation Nr: 0932031	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1996 to January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which granted the Veteran's claim of 
service connection for lumbosacral strain with degenerative 
disc disease and assigned a 10 percent rating effective 
January 29, 2005.  The Veteran disagreed with this decision 
in June 2006, seeking an initial rating greater than 
10 percent for service-connected lumbosacral strain with 
degenerative disc disease.  A videoconference Board hearing 
was held in April 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected lumbosacral strain with 
degenerative disc disease is manifested by, at worst, forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees.

3.  The Veteran has mild sciatica symptoms associated with 
his low back disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
10 percent for lumbosacral strain with degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
(DC) 5243 (2008).  

2.  The criteria for a separate 10 percent rating, but no 
higher, have been met for mild sciatica associated with the 
service-connected low back disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8720 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claim for lumbosacral 
strain with degenerative disc disease is a "downstream" 
element of the RO's award of service connection for this 
disability in the currently appealed rating decision issued 
in July 2005.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  For an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the July 2005 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for lumbosacral strain with degenerative disc 
disease, and because the Veteran's higher initial rating 
claim is being denied, the Board finds no prejudice to the 
Veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The appeal for a higher initial 
rating for lumbosacral strain with degenerative disc disease 
originates, however, from the grant of service connection for 
this disability.  Consequently, Vazquez-Flores is 
inapplicable.  

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Thus, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the Veteran's higher 
initial rating claim for lumbosacral strain with degenerative 
disc disease is being denied, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the Veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328; see also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file; the Veteran 
does not contend otherwise.  VA also has provided the Veteran 
with examinations to determine the current severity of his 
service-connected lumbosacral strain with degenerative disc 
disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

The Veteran contends that his service-connected lumbosacral 
strain with degenerative disc disease ("low back 
disability") is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected low back disability currently 
is evaluated using the General Rating Formula for Diseases 
and Injuries of the Spine ("General Rating Formula") as 
10 percent disabling effective January 29, 2005, under 
38 C.F.R. § 4.71a, DC 5243 (intervertebral disc syndrome 
(IVDS)).  See 38 C.F.R. § 4.71a, DC 5243 (2008).

The Board notes that VA revised the criteria for diagnosing 
and evaluating the spine effective September 26, 2003.  See 
68 Fed. Reg. 51. 454 (August 27, 2003) codified at 38 C.F.R. 
§ 4.71a, DC's 5235 to 5243 (2004).  The amendment changed the 
diagnostic code numbers used for all spine disabilities and 
instituted the use of a General Rating Formula for all 
diseases and injuries of the spine for the new DC's 5235 to 
5243 unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Because the Veteran's claim of service connection 
for a low back disability was date-stamped as received by the 
RO on February 17, 2005, the revised DC's for evaluating the 
spine are applicable.

As relevant to this appeal, under DC 5243, a 20 percent 
rating is assigned for IVDS with incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  A 40 percent rating is 
assigned for IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A maximum 60 percent rating is assigned for 
IVDS with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  Note (1) to 
DC 5243 defines an incapacitating episode as a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) to DC 5243 provides that, if IVDS is present in more than 
one spinal segment and the effects of IVDS in each spinal 
segment clearly are distinct, each segment should be 
evaluated separately on the basis of incapacitating episodes 
or under the General Rating Formula, whichever method results 
in a higher evaluation.  See 38 C.F.R. § 4.71a, DC 5243 
(2008).

Under the General Rating Formula, a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees, a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, muscle spasm, guarding, or localized tenderness 
not resulting in an abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, the combined range of 
motion of the cervical spine greater than 2170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for evidence of unfavorable ankylosis of the 
entire cervical spine, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is assigned 
for evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  A maximum 100 percent rating is 
assigned for evidence of unfavorable ankylosis of the entire 
spine.  These ratings are assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  See generally 38 C.F.R. §§ 4.71a, DC's 
5235-5243 (2008).

Under the revised rating criteria, the combined range of 
motion refers to the sum of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides 
ratings for paralysis of the sciatic nerve.  Diagnostic Code 
8520 provides that mild incomplete paralysis is rated 10 
percent disabling; moderate incomplete paralysis is rated 20 
percent disabling; moderately severe incomplete paralysis is 
rated 40 percent disabling; and severe incomplete paralysis, 
with marked muscular atrophy, is rated 60 percent disabling.  
Complete paralysis of the sciatic nerve, the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.

Diagnostic Code 8620 provides a rating for neuritis of the 
sciatic nerve.  Diagnostic Code 8720 provides a rating for 
neuralgia of the sciatic nerve.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 
4.59 (which requires consideration of painful motion with any 
form of arthritis), the Veteran's complaints of pain have 
been considered in the Board's review of the diagnostic codes 
for limitation of motion.

The Veteran's available service treatment records show that, 
on outpatient treatment in August 2000, the Veteran 
complained of a back injury while lifting weights.  He denied 
any radiation, numbness, or weakness.  Objective examination 
of the back showed tenderness in the lower paraspinal 
muscles, a painful range of motion, and negative straight leg 
raising.  The assessment was lumbar strain.

In May 2002, the Veteran complained of low back pain which 
had lasted for 4 months.  He reported an old injury while 
skiing.  He denied any numbness or weakness.  Objective 
examination of the back showed paraspinal tenderness to 
palpation, and a full active range of motion.  The assessment 
was mechanical low back pain.

In December 2002, the Veteran's complaints included "a 
pulled back" which had lasted for 10 months.  The assessment 
included low back pain.  The Veteran was placed on a 
temporary physical profile for low back pain.

In February 2003, he reported a history of chronic low back 
pain for approximately one year.  He stated that he had 
fallen while skiing and "felt immediate sharp pain on the 
right side."  X-rays showed a normal lumbar spine.  The 
assessment was chronic low back pain.

In May 2003, the Veteran complained that he had re-injured 
his back the prior Saturday while lifting.  Physical 
examination showed he was in mild distress, he ambulated with 
a limp, negative straight leg raising, and intact sensation.  
The impression was chronic intermittent low back pain.

In September 2003, the Veteran complained of back pain 
secondary to an old injury.  He denied any bowel or bladder 
problems.  He also stated that his low back pain symptoms 
were not resolving with medication or physical therapy.  
Objective examination showed a normal gait, negative straight 
leg raising, forward flexion to less than 2 inches from the 
floor, and no tenderness to palpation.  A magnetic resonance 
imaging (MRI) scan of the lumbosacral spine showed a wide 
disc bulge at L4-5 with minimal encroachment on the anterior 
aspect of the thecal sac and a central protrusion at L5-S1 
without significant encroachment.  The assessment was chronic 
low back pain with radiculopathy.  The Veteran was provided 
an "Individual Sick Slip" for chronic low back pain with 
herniated discs L4-L5 and L5-S1.  The Veteran was advised not 
to do any running, jumping, marching, sit-ups, or flutter 
kicks for 30 days.  

In an October 2003 letter, Dragan F. Dimitrov, M.D., stated 
that he had seen the Veteran for right low back pain.  The 
Veteran had reported that he had begun to experience low back 
pain in December 2001 after an "apparently very minor" 
skiing injury.  The Veteran also had reported that his pain 
was located in the right paraspinal sacral region and he had 
been running for exercise "anywhere from 5 to 25 miles" a 
week.  Physical examination showed full strength in all 
extremities, intact sensation, deep tendon reflexes 2+ and 
symmetric, no tenderness along the spine in the midline "or 
off to the side," no signs of muscle spasm, and "he seems 
to be very healthy and fit."  Dr. Dimitrov reviewed 
September 2003 x-rays which showed scoliosis and an MRI scan 
which "looks very good."  Dr. Dimitrov opined that the 
Veteran "obviously does have scoliosis at L2-3 and a 
compensatory curve with the small angle of the curve on the 
right at L5-S1.  This may be putting undue stress at the 
sacroiliac joint and at the facet joints at L5-S1 on the 
right, and this may be the source of his pain."  
Dr. Dimitrov stated that this was "most likely an early 
arthritis type of pain."

The Veteran was placed on a temporary physical profile in 
November 2003 for lumbar scoliosis with disc degeneration at 
L4-L5 and L5-S1.  On outpatient treatment later in November 
2003, the Veteran complained of continued low back pain.  No 
surgery was recommended at that time to treat the Veteran's 
low back pain.  Objective examination showed a full active 
range of motion in the back with no tenderness to palpation.  
The assessment was chronic low back pain with disc 
degeneration and possible scoliosis.

A December 2003 scoliosis study showed mild lumbar scoliosis.

On outpatient treatment in January 2004, the Veteran reported 
that his "back pain is no worse."  Physical examination was 
deferred.  X-rays showed scoliosis in the thoracolumbar 
spine.  The assessment was chronic low back pain with disc 
degeneration and mild scoliosis.

In July 2004, the Veteran's complaints included chronic low 
back pain.  He denied any history of low back trauma, 
numbness, weakness, and bowel or bladder dysfunction.  
Physical examination showed moderate thoracolumbar scoliosis 
in clockwise rotation with significantly decreased 
flexion/extension from L1-L3, no midline tenderness, mild 
right sacroiliac joint tenderness, no neurological deficits, 
and increased strength in the left lower extremity versus the 
right lower extremity.  The assessment included scoliosis 
with resultant significant mechanical lumbar dysfunction.

In October 2004, the Veteran complained of pain in the lower 
lumbar region with no paresthesias to the lower extremities.  
It was noted that he had received physical therapy on 
2 previous occasions with significant benefits; "however, at 
no time were his [symptoms] eliminated."  The Veteran 
reported that he had been diagnosed recently as having 
scoliosis.  Objective examination showed a slight 
thoracolumbar curvature consistent with convex to the right 
of less than 15 degrees.  Range of motion testing showed 
flexion to 80 percent of normal, extension to 20 percent of 
normal, side bending to 85 percent of normal in each 
direction, and rotation to 85 percent of normal in each 
direction.  The assessment included a mild decrease in lumbar 
spine active range of motion in all planes except for 
extension which presented with a significant decrease.

At his separation physical examination, the Veteran's medical 
history included 2 bulging discs at L4 and L5/S1 vertebrae.  
He reported that he had injured his lower back while "snow 
skiing in Arizona (December 2001).  That is the injury that 
seemed to start my back problems.  My lower back has hurt 
every day since that injury."  Physical examination showed 
his spine was normal.  Chronic low back pain was noted in the 
summary of defects and diagnoses. 

The post-service medical evidence shows that, on VA 
examination in April 2005, the Veteran's history included 
lumbosacral spine symptoms beginning in August 2000 with low 
back pain due to heavy lifting.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  The Veteran denied any history of hospitalization 
or surgery and bowel or bladder problems.  He reported 
experiencing 1 day of severe flare-ups of back symptoms every 
2 to 3 weeks; at that time, he reported that he felt that his 
low back pain was 10/10 on a pain scale and he was unable to 
bend at the waist.  He also reported experiencing moderate 
lumbar stiffness and lower lumbar pain but denied any 
fatigue, decreased motion, weakness, or spasm.  The VA 
examiner noted that the Veteran had IVDS at L4-L5 and L5-S1 
without incapacitating episodes or radicular symptoms.  
Physical examination showed normal posture and gait, no 
ankylosis of either the thoracolumbar or cervical spine, no 
muscle spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness, mild pain on motion and tenderness 
of the lumbar sacrospinalis, normal motor strength, and no 
abnormal sensation.  Range of motion testing of the 
thoracolumbar spine showed flexion to 90 degrees with pain 
beginning at 80 degrees and ending at 90 degrees, extension 
to 20 degrees with pain throughout, lateral flexion to 
30 degrees in each direction, and lateral rotation to 
30 degrees in each direction.  The VA examiner noted that the 
Veteran "can only work part time as a laborer due to spine 
pain."  The diagnoses included mild lumbar scoliosis and 
chronic lumbar strain secondary to scoliosis and degenerative 
disc disease of the lumbosacral spine.

On VA outpatient treatment in January 2006, the Veteran's 
complaints included daily low back pain.  He reported that he 
was "working part time doing landscape design and handyman 
work."  The Veteran's history of an in-service low back 
injury while skiing in December 2001 was noted.  The Veteran 
stated, " I can't handle running any more and can't go down 
hills."  The Veteran denied any numbness, tingling, or 
weakness in his legs or feet, sexual dysfunction, and any 
bowel or bladder incontinence.  Objective examination showed 
a normal stance and gait, discomfort in the right buttock on 
right straight leg raising at 70 degrees, negative straight 
leg raising on the left, and no pain on lumbar palpation.  
The assessment was exacerbation of chronic low back pain with 
right radiculopathy of unclear etiology.

In March 2006, the Veteran complained of gradually worsening 
low back pain.  He reported injuring his low back in 2001 
"when he fell while skiing."  He denied any bowel or 
bladder problems.  The VA examiner reviewed the Veteran's MRI 
scan and indicated that he saw disk desiccation at L4-5 and 
L5-S1 with bulges at both levels and possible midline 
herniation at L5-S1.  Physical examination showed no spine 
deformity, positive straight leg raising at 45 degrees with a 
complaint of pain and "tightness" in the hamstrings, no 
lower extremity atrophy, intact sensation, and motor strength 
within normal limits.  The impression was chronic back pain 
probably from midline herniation of L5-S1.

In July 2006, the Veteran complained that his chronic right 
sided low back pain was "a bit worse . . . recently 
aggravated by a move."  He reported that his low back pain 
was "4-5/10 on average and as bad as 10/10."  Objective 
examination showed positive straight leg raising on the right 
at 30 degrees and on the left at 45 degrees, flexion to 
30 degrees with minimal reversal or lordosis and upright 
positioning more painful, extension to 20 degrees, and 
lateral flexion to 30 degrees bilaterally, and "otherwise no 
change."  The assessment was lumbar spondylosis with disc 
disease at L4-5 and L5-S1.

In a February 2007 statement, the Veteran contended that he 
experienced constant low back pain.  He also contended that 
the VA examination in April 2005 was not "indicative of the 
daily limitations from my lower back injury."  He stated 
that, after he started working as a handyman, " I quickly 
came to realize my back is not capable of sustaining 40 hours 
per week or anything beyond very light physical work."

On VA outpatient treatment in April 2008, no complaints were 
noted.  Physical examination showed no pain behavior, a full 
range of back motion in all movements, a mildly positive 
straight leg raising on the right at 60 degrees, 5/5 motor 
strength, intermittent radicular symptoms on sensation 
testing of the right leg, and no atrophy.  The assessment was 
L4-5 disc bulging and L5-S1 disk bulge with spur causing 
right L5 nerve impingement.

In June 2008, no complaints were noted.  The assessment 
included stable chronic low back pain.

On VA examination in November 2008, the Veteran complained of 
constant low back pain in the right low back at the belt line 
with occasional pain of the right lower extremity stopping at 
the knee "which can be so severe that it causes his knee to 
buckle."  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  The Veteran 
denied any history of hospitalization or surgery and bowel or 
bladder problems.  He reported experiencing fatigue, 
decreased motion, stiffness, spasms, and pain in the right 
side of the low back but denied any weakness.  He also 
reported that his low back pain radiated posteriorly in to 
the right lower extremity.  He reported further that he 
experienced severe flare-ups of low back pain every 2 to 
3 weeks lasting 3 to 7 days.  During these episodes, the 
Veteran estimated that he lost approximately 50% of his 
motion due to pain and up to 60-70% at times.  No 
incapacitating episodes of IVDS were reported in the past 
12 months.  

Physical examination showed no spasm, atrophy, guarding, or 
weakness in the thoracic sacrospinalis muscles, pain with 
motion of the thoracic sacrospinalis muscles, tenderness on 
the right thoracic sacrospinalis muscle, normal posture and 
gait, lumbar lordosis, normal muscle tone without atrophy, 
intact sensation in the upper extremities, diminished 
sensation in the thighs, full reflexes, and no thoracolumbar 
spine ankylosis.  Range of motion testing showed flexion to 
80 degrees with pain beginning at 30 degrees and ending at 
80 degrees actively and passively with pain on motion and 
after repetitive use but no additional limitation of motion 
on repetitive use, extension to 30 degrees with pain 
beginning at 5 degrees and ending at 30 degrees actively and 
passively with pain on motion and after repetitive use and an 
additional loss of motion from 0 to 22 degrees due to pain, 
right lateral flexion to 30 degrees with pain at 30 degrees 
actively and passively with pain on motion and after 
repetitive use but no additional limitation of motion on 
repetitive use, left lateral flexion to 30 degrees with pain 
beginning at 19 degrees and ending at 30 degrees actively and 
passively with pain on motion and after repetitive use but no 
additional limitation of motion on repetitive use, right 
lateral rotation to 30 degrees with pain at 30 degrees with 
pain on motion and after repetitive use but no additional 
limitation of motion on repetitive use, and left lateral 
rotation to 30 degrees without pain.  The VA examiner noted 
that the Veteran's range of motion was normal, there was no 
exaggerated pain behavior, and the Veteran had negative 
straight leg raising and was able to heel/toe stand without 
difficulty.  A July 2008 MRI scan was reviewed and showed 
mild disc degeneration at L4-5 with a mild bulging annulus 
and no associated neural impingement, moderate disc 
degeneration with chronic broad posterior disc protrusion and 
osteophyte, a moderately stenosed right foramen, and a 
deformed right L5 ganglion impinged by the lateral chronic 
disc protrusion and bony spur.  The Veteran currently was 
self-employed and had been in his current job for 2 to 
5 years.  He reported that he had lost 3 weeks of work time 
during the past 12 months due to back pain and bronchitis.  
The VA examiner stated that the Veteran could no longer 
participate in basketball, racquetball, or running due to 
back pain.  The diagnoses included degenerative disc disease 
of the lumbar spine with right lower extremity sciatica.

In a December 2008 statement, the Veteran contended that, 
before his in-service back injury, he had been running over 
20 miles per week.  He stated, 

I haven't run on a regular basis since 
the summer of 2005.  I cannot play 
racquetball, volleyball, and basketball 
any more, nor can I lift weights or 
perform any kind of impact-causing 
exercises.  I cannot go backpacking or 
backcountry camping any more because I 
can't carry anything more than a daypack 
for a few hours.

In an April 2009 statement, submitted with a waiver of RO 
jurisdiction, the Veteran contended that he was entitled to a 
40 percent rating for his service-connected low back 
disability.  The Veteran also described his current low back 
symptoms, indicating that he could not forward flex without 
pain.  "My lower back is in an almost constant state of 
pain, and most certainly becomes more painful . . . even with 
routine or light use."  The Veteran also contended that he 
had experienced numerous incapacitating episodes of low back 
pain in the past year.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 10 percent for his service-connected low back 
disability.  The Veteran's service-connected low back 
disability is manifested by, at worst, forward flexion of the 
thoracolumbar spine to 90 degrees with pain beginning at 
80 degrees as seen on VA examination in April 2005.  It 
appears that the Veteran's service-connected low back 
disability was evaluated using the General Rating Formula and 
his limited flexion due to pain beginning at 80 degrees on 
April 2005 VA examination is the basis for the 10 percent 
rating assigned under DC 5243.  See 38 C.F.R. § 4.71a, 
DC 5243 (2008).  

The Veteran denied any history of hospitalization in April 
2005 and reported experiencing 1 day of severe flare-ups 
every 2 to 3 weeks when he felt that his low back pain was 
10/10 on a pain scale and he was unable to bend at the waist.  
He also reported experiencing moderate lumbar stiffness and 
lower lumbar pain but denied any fatigue, decreased motion, 
weakness, or spasm.  The VA examiner noted that the Veteran 
had IVDS at L4-L5 and L5-S1 without incapacitating episodes.  
In January 2006, objective examination showed a normal stance 
and gait and no pain on lumbar palpation.  The assessment 
included exacerbation of chronic low back pain.  

In March 2006, physical examination showed no spine 
deformity.  The impression was chronic back pain probably 
from midline herniation of L5-S1 which was seen on lumbar 
spine MRI.  In July 2006, physical examination showed flexion 
to 30 degrees with minimal reversal or lordosis and upright 
positioning more painful, extension to 20 degrees, lateral 
flexion to 30 degrees bilaterally, and "otherwise no 
change."  The assessment was lumbar spondylosis with disc 
disease at L4-5 and L5-S1.  

On VA outpatient treatment in April 2008, physical 
examination showed no pain behavior and a full range of 
motion in all movements.  The assessment was L4-5 disc 
bulging and L5-S1 disk bulge with spur causing right L5 nerve 
impingement.  In June 2008, no complaints were noted and the 
assessment included stable chronic low back pain.  

Finally, on VA examination in November 2008, physical 
examination showed no spasm, atrophy, guarding, or weakness 
in the thoracic sacrospinalis muscles, pain with motion and 
tenderness of the thoracic sacrospinalis muscles, lumbar 
lordosis, normal muscle tone without atrophy, intact 
sensation in the upper extremities, and no thoracolumbar 
spine ankylosis.  Range of motion testing showed flexion to 
80 degrees with pain beginning at 30 degrees and ending at 
80 degrees actively and passively with pain on motion and 
after repetitive use but no additional limitation of motion 
on repetitive use, extension to 30 degrees with pain 
beginning at 5 degrees and ending at 30 degrees actively and 
passively with pain on motion and after repetitive use and an 
additional loss of motion from 0 to 22 degrees due to pain, 
right lateral flexion to 30 degrees with pain at 30 degrees 
actively and passively with pain on motion and after 
repetitive use but no additional limitation of motion on 
repetitive use, left lateral flexion to 30 degrees with pain 
beginning at 19 degrees and ending at 30 degrees actively and 
passively with pain on motion and after repetitive use but no 
additional limitation of motion on repetitive use, right 
lateral rotation to 30 degrees with pain at 30 degrees with 
pain on motion and after repetitive use but no additional 
limitation of motion on repetitive use, and left lateral 
rotation to 30 degrees without pain.  The VA examiner noted 
that the Veteran's range of motion was normal with no 
exaggerated pain behavior, negative straight leg raising, and 
an ability to heel/toe stand without difficulty.  The 
diagnoses included degenerative disc disease of the lumbar 
spine with right lower extremity sciatica.  Absent objective 
evidence of forward flexion greater than 30 degrees but not 
greater than 60 degrees (i.e., a 20 percent rating), the 
Board finds that the criteria for an initial rating greater 
than 10 percent for lumbosacral strain with degenerative disc 
disease is not warranted.  Id.

The Board also finds that the Veteran is entitled to a 
separate 10 percent rating for right lower extremity 
radiculopathy associated with his service-connected low back 
disability.  The Board notes initially that the Veteran 
testified at his April 2009 hearing that his service-
connected low back disability had resulted in radiating pain 
down his right lower extremity.  

The medical evidence shows that, on physical examination in 
July 2004, no neurological deficits were noted and there was 
increased strength in the left lower extremity versus the 
right lower extremity.  The Veteran denied any paresthesias 
in the lower extremities in October 2004.  The VA examiner 
noted in April 2005 that, although the Veteran experienced 
IVDS, there were no associated radicular symptoms.  Physical 
examination also showed no abnormal sensation.  In January 
2006, the Veteran denied any numbness, tingling, or weakness 
in his legs or feet.  Objective examination showed discomfort 
in the right buttock on right straight leg raising at 
70 degrees which the VA examiner diagnosed as right 
radiculopathy of unclear etiology.  

Physical examination in March 2006 showed only positive 
straight leg raising at 45 degrees with a complaint of pain 
and "tightness" in the hamstrings, no lower extremity 
atrophy, and intact sensation.  Intermittent radicular 
symptoms in the right leg, mildly positive straight leg 
raising on the right at 60 degrees, and 5/5 motor strength 
were noted on physical examination in April 2008.  

Finally, at the Veteran's most recent VA examination in 
November 2008, he reported that his low back pain radiated 
posteriorly into the right lower extremity.  Physical 
examination showed diminished sensation in the thighs and 
negative straight leg raising.  No neural impingement was 
seen on review of a July 2008 MRI scan; however, the Veteran 
was diagnosed as having sciatica.  The Board finds that the 
disability picture closely approximates the criteria for a 10 
percent rating under DC 8720 (mild incomplete paralysis of 
the sciatic nerve).  The evidence, however, does not in 
anyway approximate moderate incomplete paralysis.  
See 38 C.F.R. § 4.124a, DC 8720..

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected low back disability at any other time 
within the appeal period.

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  In November 2008, the Veteran reported 
that he was self-employed and had been in his current job for 
2 to 5 years.  He also reported that he had lost 3 weeks of 
work time during the past 12 months due to back pain and 
bronchitis.  Thus, the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his low back disability has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  The Veteran has contended that he 
his IVDS has incapacitated him; however, there is no 
objective evidence that the Veteran has experienced 
incapacitating episodes of IVDS, as defined in the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, which require bed rest and treatment 
by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1) 
(2008).  In the absence of such factors, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent for 
lumbosacral strain with degenerative disc disease is denied.

Entitlement to a separate 10 percent rating, but no higher, 
for sciatica of the right lower extremity is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


